UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1351



MADELIENE Y. JEFFREYS,

                                            Plaintiff - Appellant,

          versus


NORTH CAROLINA DISABILITY DETERMINATION SER-
VICE; JUDY GARDNER, in her capacity as DDS 22
108,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CA-96-656-6)


Submitted:   July 10, 1997                 Decided:   July 22, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Madeliene Y. Jeffreys, Appellant Pro Se. Belinda Anne Smith, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

civil action. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Jeffreys v. North Carolina Disability Deter-
mination Serv., No. CA-96-656-6 (M.D.N.C. Feb. 10, 1997). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2